Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Roy Neal Shelling, Jr., Appellant                    Appeal from the 202nd District Court of
                                                     Bowie County, Texas (Tr. Ct. No.
No. 06-13-00055-CV        v.                         11C1073-202). Opinion delivered by Chief
                                                     Justice Morriss, Justice Carter and Justice
Charles A. Thomas, et al., Appellees                 Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Roy Neal Shelling, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JUNE 21, 2013
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk